Citation Nr: 1003808	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-40 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than December 12, 
2003, for an increased disability rating to 30 percent for 
service-connected skin disability affecting the crotch and 
groin areas.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from January 1993 to January 
1997.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part granting an increased evaluation for a skin 
disorder affecting the crotch and groin areas to 30 percent 
disabling effective December 12, 2003.  A Travel Board 
hearing before the undersigned Veterans Law Judge was held at 
the RO in August 2006, and a transcript is of record.

The Board in July 2007 issued a decision in pertinent part 
granting an earlier effective date of December 12, 2002, for 
the assignment of the 30 percent disability evaluation.  
However, the United States Court of Appeals for Veterans 
Claims (Court) in November 2008 issued a decision vacating 
that July 2007 decision with respect to that issue.  The 
Board accordingly readjudicates the issue herein.  

The Court in its November 2008 decision left undisturbed the 
Board's adjudication of a separate issue in its July 2007 
decision, and hence that other issue is not reviewed here.  


FINDINGS OF FACT

1.  Subsequent to an October 2000 Board decision denying a 
higher initial evaluation for a skin disorder affecting the 
crotch and groin areas, the Veteran first submitted a 
subsequent claim for an increased evaluation for that 
disorder on December 12, 2003.  

2.  Subsequent to the October 2000 Board decision denying a 
higher initial evaluation for a skin disorder affecting the 
crotch and groin areas, the Veteran underwent no VA 
examination or hospitalization for that disorder.   

3.  The weight of the evidentiary record supports the 
presence of constant itching due to a skin disorder affecting 
the crotch and groin areas, beginning from December 12, 2002.  


CONCLUSION OF LAW

An effective date of December 12, 2002, but no earlier, is 
granted for an increased evaluation to 30 percent disabling 
for service-connected skin disorder affecting the crotch and 
groin areas.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 4.118, Diagnostic Codes 7806-7813 (2002); 
38 C.F.R. §§ 3.157(b), 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Board herein grants an earlier effective date of December 
12, 2002, for an increased evaluation to 30 percent for a 
skin disorder affecting the crotch and groin areas.  Any 
earlier effective date than December 12, 2002, is herein 
denied as a matter of law, due to the absence of any 
reasonable possibility of dispute as to the relevant facts.  
38 U.S.C.A. § 5110(a); 38 C.F.R. §  3.400; see Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The December 12, 2002, date 
is one year prior to the date of receipt of his claim.  The 
Veteran submitted his claim for an increased evaluation on 
December 12, 2003.  His claimed entitlement to a still 
earlier effective date based upon an allegation of clear and 
unmistakable error (CUE) in an August 1997 RO decision is not 
permitted as a matter of law, as discussed below, because the 
10 percent initial rating assigned by that August 1997 
decision was subsumed by the October 2000 Board decision 
affirming the 10 percent initial evaluation, following the 
Veteran's appeal of that 10 percent initial rating assigned 
by the RO in August 1997.  See Duran v. Brown, 7 Vet. App. 
216, 224 (1994). 

Further, subsequent to that October 2000 decision of the 
Board and prior to the December 12, 2002, date granted herein 
as the effective date for the assignment of a 30 percent 
evaluation for a skin disorder affecting the crotch and groin 
areas, there was no VA examination or hospitalization for the 
Veteran's a skin disorder affecting the crotch and groin 
areas, and hence 38 C.F.R. § 3.157(b), which provides that a 
VA examination or hospitalization for a service-connected 
disorder may constitute for an informal claim for an 
increased rating for that disorder, is not applicable to the 
facts of this case.  The Veteran has not indicated, and 
obtained VA treatment records do not document, any 
examination or hospitalization for a skin disorder affecting 
the crotch and groin areas.  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  The Board here 
addresses effective date, and other downstream issues from 
service connection are not otherwise applicable.  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice. 

II.  Claim for Earlier Effective Date for Increased 
Evaluation
for Skin Disorder Affecting the Crotch and Groin Areas

The effective date for the grant of a higher rating for a 
service-connected disability is the earliest date it was 
factually ascertainable that the higher rating was warranted, 
provided that a claim for increased rating is received within 
one year after that date; otherwise, the effective date is 
the date of receipt of claim or the date entitlement arose, 
whichever is later, based on the facts found.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a),(o).

By an August 1997 decision, the RO granted service connection 
for skin disorder affecting the crotch and groin areas and 
assigned an initial service-connected disability evaluation 
of 10 percent, effective from January 19, 1997, which was the 
day following the date of the Veteran's separation from 
service.  The Veteran appealed that decision, and the Board 
by an October 2000 decision denied a higher initial 
evaluation.  The Veteran, on December 12, 2003, submitted a 
claim for an increased evaluation for the skin disorder 
affecting the crotch and groin areas.  The RO, by the 
appealed May 2004 decision, granted a 30 percent evaluation 
effective from the December 12, 2003, date of receipt of the 
claim for an increased rating.  

The Veteran contends, in part, that he should be granted the 
increased rating to 30 percent back to the date of his 
initial claim in 1997, based on clear and unmistakable error 
(CUE) in the August 1997 initial decision granting service 
connection for skin disorder affecting the crotch and groin 
areas.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a).  He 
asserts that the RO committed error in that decision by not 
granting a 30 percent evaluation, rather than the 10 percent 
evaluation granted at that time.  However, because that 
August 1997 RO decision was appealed to the Board and the 
Board issued a decision specifically denying the increased 
rating, the 10 percent evaluation assigned by the RO in 
August 1997 was "appealed to and affirmed by" the Board, 
and hence that 10 percent rating determination was 
"subsumed" by the Board decision.  As a result, as a matter 
of law, no claim of CUE can exist with respect to that RO 
decision.  Duran v. Brown, supra.  To allow otherwise would 
be to permit proscribed collateral review of a final decision 
of the Board.  Id., citing Smith v. Brown, 35 F.3rd 1516, 
1521 (Fed. Cir. 1994).  Therefore, his claim of entitlement 
to an earlier effective date based upon alleged CUE in the 
August 1997 RO decision must be denied as a matter of law.  
See Sabonis, supra.

As noted, the effective date for an increased rating for a 
service-connected disorder may be granted within a year prior 
to the date of receipt of the increased rating claim, 
provided the record establishes (i.e., it is "factually 
ascertainable") that the higher evaluation is warranted at 
such an earlier date.  38 C.F.R. § 3.400(o).  In fact, the 
record contains VA treatment records which may help to 
ascertain whether such an earlier effective date is 
warranted.  

A December 17, 2002, VA treatment record informs that the 
Veteran then had a worsened eczematous rash in the left 
axillary area and the medial thighs, with active eczema and 
redness.  Unfortunately, a more detailed description is not 
provided.  He complained of increased itching and the need to 
scratch, causing interference with sleep to the extent of his 
developing a sleep disorder.  The examiner did not express 
doubt about these symptoms.  (The presence of a sleep 
disorder secondary to the Veteran's skin disorder has been 
the subject of a previous remand.)  

Upon a further VA treatment on October 23, 2003, the examiner 
noted that the Veteran had continued intertrigo, affecting 
the groin and armpits.  The left armpit was quite 
erythematous.  There was also generalized xerosis.  The 
extent of the Veteran's discomfort and itching was not 
touched upon by the examiner in that treatment record.  

In both those treatment records, the Veteran was noted to be 
prescribed topical creams, including steroidal creams.  
Systemic steroidal therapy was not prescribed.  

The same physician from those two treatments conducted a VA 
examination for compensation purposes in December 2003, to 
address the Veteran's skin disorder affecting the crotch and 
groin areas.  The physician then provided these observations:

The patient has a KOH positive, scaling eruption 
over the medial thighs, the inguinal folds, the 
suprapublic area, but also involving the genital 
area and the scrotum in particular.  There is much 
lichinification, thickening of the skin, oozing, 
fissuring, and bloody discharge.  The 
undergarments the patient is wearing today are 
stained from blood and discharge from the rash.  
The area affected by the rash is 20 x 20 inches in 
the anterior pelvic area.  The eruption is tender 
when palpated, particularly the oozing, 
hemorrhagic areas.  The eruption has become 
severely disfiguring, at this time almost 
repugnant. . . . 

The examiner then noted that the Veteran continued to apply 
three different creams for the condition.  Again, no systemic 
therapy was reported.  At the examination, the Veteran 
reported increasing symptoms since 1998, with more itching 
and increasing discomfort.  The examiner detailed the 
Veteran's complaints of embarrassment with itching and having 
to scratch his groin when in public, and being awakened at 
least half a dozen times per night by itching.  The examiner 
did not discount these self-reported symptoms.   

The Veteran's skin disorder affecting the crotch and groin 
areas has been rated under 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7813, for dermatophytosis.  

During the year interval prior to December 12, 2003, the 
schedular criteria for skin disorders changed.  See 67 Fed. 
Reg. 49,596 (July 31, 2002) (effective Aug. 30, 2002).  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
VA must consider both the former and the current schedular 
criteria, because the amended version may only be applied as 
of its effective date and, before that time, only the former 
version of the regulation may be applied.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114. 

Under the former version of Diagnostic Code 7813, effective 
prior to August 30, 2002, dermatophytosis is to be rated as 
scars, disfigurement, etc. or on the extent of constitutional 
symptoms, physical impairment.  38 C.F.R. § 4.118, DC 7813 
(effective prior to Aug. 30, 2002).  His skin disorder was 
thus appropriately rated under DC 7806 as dermatitis or 
eczema.  

Prior to August 30, 2002, Diagnostic Code 7806 provided for a 
10 percent rating if there was exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating required exudation or constant itching, 
extensive lesions, or marked disfigurement. 

Under the current version of Diagnostic Code 7813, effective 
August 30, 2002, dermatophytosis is to be rated as 
disfigurement of the head face, or neck (DC 7800), scars (DCs 
7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806).  
38 C.F.R. § 4.118, DC 7813 (2009).

Pursuant to the revised criteria for Diagnostic Code 7806, a 
10 percent rating is warranted for at least 5 percent, but 
less than 20 percent of the entire body affected, or at least 
5 percent but less than 20 percent of exposed areas affected; 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12 months.  A 30 
percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected; or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period. 

Based on the treatment records for the year prior and the 
record of examination in December 2003, the Board believes 
there is sufficient evidence to factually ascertain that 
constant itching was present, to warrant a 30 percent rating 
under the prior Diagnostic Code 7806, for the year prior to 
the December 12, 2003, date of receipt of claim.  
Accordingly, a grant of an effective date of December 12, 
2002, is hereby granted for a 30 percent evaluation for the 
Veteran's skin disorder affecting the crotch and groin areas.  

As discussed above, the law as applicable in this case does 
not allow an earlier effective date than December 12, 2002.  
See 38 C.F.R. § 3.400.  The Court, in its November 2008 
Memorandum Decision, vacated the Board's July 2007 decision 
on the appealed issue on the basis that the Board had failed 
to address applicability of 38 C.F.R. § 3.157(b), which 
provides that a VA examination or hospitalization record may 
constitute an informal claim for increased rating if the VA 
examination or hospitalization was for the service-connected 
disability which is the subject of the rating issue in 
question.  While it is true that this regulation may 
theoretically serve as a basis for an earlier effective date 
for an increased rating for a service-connected disability, 
it is not applicable to the facts in this case. 

VA treatment records were obtained in December 2003, and 
these show no VA examination or hospitalization for the 
Veteran's service-connected a skin disorder affecting the 
crotch and groin areas subsequent to the Board's prior final 
decision in October 2000 denying a higher initial evaluation 
for that condition, and prior to the December 12, 2002, 
effective date assigned herein for a 30 percent evaluation 
for the disorder.  Hence, in the absence of an applicable VA 
hospitalization or examination to constitute an informal 
claim during the relevant time interval, 38 C.F.R. § 3.157(b) 
cannot be for application in this case.  See Sabonis, supra.


ORDER

An effective date of December 12, 2002, and no earlier, is 
granted for an increased rating to 30 percent for a skin 
disorder affecting the crotch and groin areas.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


